Citation Nr: 0317074	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability.  

2.  Entitlement to an effective date prior to October 1997 
for a 20 percent rating for post-operative residuals of 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In March 
1998, the RO granted an increased rating to 10 percent for 
post-operative residuals of the duodenal ulcer effective 
October 7, 1997.  In December 2002, the RO granted an 
increased rating to 20 percent with the same effective date.  
A motion to advance the veteran's case on the Board's docket 
has been granted.

The Board notes recent written correspondence in which the 
veteran appears to indicate that he no longer wishes to 
pursue the skin disability issue.  However, because a 
recently obtained medical opinion is favorable to the 
veteran's appeal on that issue, the Board declines to accept 
the veteran's correspondence as an informed withdrawal of his 
appeal on the skin issue. 


FINDINGS OF FACT

1.  The veteran currently suffers from chronic skin 
disability related to his active duty service.  

2.  Service connection was granted for post-operative 
residuals of duodenal ulcer in September 1992.

3.  On October 7, 1997, the veteran submitted a claim of 
entitlement to an increased rating for the post-operative 
residuals of the duodenal ulcer.  

4.  It was not factually ascertainable that there was an 
increase in the veteran's post-operative duodenal ulcer 
symptomatology during the one year period prior to October 7, 
1997.  


CONCLUSIONS OF LAW

1.  Chronic skin disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  

2.  The criteria for entitlement to assignment of an 
effective date prior to October 7, 1997, for a grant of a 20 
percent rating for residuals of post-operative duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In December 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
report of VA examination and additional VA clinical records 
have been obtained as a result and are of record.  However, 
this regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  One reason for the 
Federal Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  Normally, in 
this situation, the Board would remand the claim back to the 
RO for review of the new evidence as required by the above 
referenced Court holding.  However, in the current situation, 
the veteran has indicated that he has heard of the new 
legislation and has expressly indicated that he does not want 
his appeals returned for review by the RO.  He has also 
indicated in letters to VA that he desires a quick resolution 
to his claims.  As noted in the introduction, his appeal has 
been advanced on the Board's docket.  Under the particular 
circumstances of this case, the Board finds that the veteran 
has made an informed waiver of preliminary RO review of the 
newly developed evidence.   

Entitlement to service connection for a skin disability.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The service medical records are silent as to any complaints 
of, diagnosis of or treatment for skin disorders.  Post-
service VA records reveal complaints of and treatment for 
skin problems beginning in 1995.  Several of the clinical 
records include notations to the effect that the veteran 
reported he had had the skin problems since his service in 
Southwest Asia during the Persian Gulf War.  Significant to 
this decision is the report of a June 2003 VA skin 
examination wherein a VA physician noted the veteran's self 
reported history of skin problems and, after examination, 
diagnosed tinea pedis.  The physician also opined that the 
tinea pedis was "obviously secondary to a dramatified fungal 
infection and is 100% service connected since it began while 
the [veteran] was in the military."  

The Board finds the veteran is competent to report that his 
skin problems began during active duty.  At an October 2002 
Board hearing at the RO, the veteran offered sworn testimony 
to the effect that he began experiencing skin problems during 
active duty service, and the Board finds that his testimony 
is credible.  Where the determinative issue involves a 
medical determination, competent medical evidence is 
required.  However, lay assertions of symptomatology or 
injury may suffice where the determinative issue is not 
medical in nature.  See Harvey, 6 Vet. App. at 393; see also 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent only when it regards features or 
symptoms of injury or illness).  Thus there is of record 
competent evidence that the veteran had a skin problem which 
began during active duty, competent evidence of a current 
skin disability and competent evidence of a link, supplied by 
the opinion in the June 2003 VA examination, that the 
currently existing skin disability was incurred during active 
duty.  Based on the above, the Board finds that service 
connection is warranted for a skin disability on a direct 
basis.  


Entitlement to an effective date prior to October 1997 for a 
20 percent rating for post-operative residuals of duodenal 
ulcer

Criteria and Analysis

The RO granted service connection for ulcer disease in 
September 1992 and assigned a non-compensable evaluation.  
The veteran was informed of the decision in October 1992.  

On October 7, 1997, the veteran submitted to VA an 
application for compensation indicating that the claim was 
made, in pertinent part, for his ulcers.  By rating decision 
dated in March 1998, the RO granted an increased rating to 10 
percent for post-operative duodenal ulcer disease and 
assigned an effective date of October 7, 1997.  The veteran 
expressed disagreement with the effective date assigned for 
the increased rating and, by rating decision dated in 
December 2002, the RO granted an increased rating to 20 
percent and again assigned an effective date of October 
7,1997.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefore.  38  
U.S.C.A. § 5110, 38 C.F.R. § 3.400.  The applicable statute 
specifically provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of the claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).  

The record does not include any correspondence from the 
veteran to VA between October 1992 and October 7, 1997, 
indicating an intent to claim an increased rating for his 
service-connected duodenal ulcer disease.  The Board finds, 
therefore that the date of receipt of the veteran's formal 
claim for the increased rating was October 7, 1997.  
Significantly, the Board further notes that there are no 
private or VA medical records dated between October 1992 and 
October 1997 which provide any competent evidence of an 
increase in symptomatology attributable to the service-
connected disability upon which an earlier effective date can 
be granted.  A May 1996 VA clinical record includes the 
notation that the veteran had ulcer disease with surgery in 
the military, but no further information pertaining to the 
disability.  A separate document dated in May 1996 included a 
health history indicating peptic ulcer but, again, there was 
no further information pertaining to the disability.  

There are no reports of examination or hospitalization 
records dated during the appropriate time period which could 
be considered as an informal claim for an increased rating 
under the provisions of 38 C.F.R. § 3.157.  

The veteran reported in correspondence dated in July 1999 
that he had received treatment from VA between 1991 to 1996 
for his ulcer and that those records had not been obtained.  
He also reported that his records had been erroneously 
maintained by VA under a wrong Social Security number.  In a 
September 1999 communication, the veteran indicated that, 
since 1992, all the treatment he received for his ulcer 
disability had been through VA and that he did not receive 
treatment from any private health care providers.  The Board 
noted the veteran's allegations and, in December 2002, 
directed that a search for medical records of the veteran 
from the appropriate facility for the time period from 1991 
to 1997 be conducted.  The Board further directed that the 
search be conducted for the records under the veteran's 
Social Security number as well as the erroneous Social 
Security number under which the records had previously been 
kept.  The VA medical facility complied with the Board's 
request and additional medical evidence was obtained, none of 
which, however serves as a basis for a grant of an earlier 
effective date for a 20 percent evaluation prior to October 
7, 1997.  Other than duplicates of evidence previously of 
record, no documents were received which were dated prior to 
October 7, 1997.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there  is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision. 




ORDER

Service connection for a skin disability is warranted.  To 
this extent, the appeal is granted subject to the laws and 
regulations pertaining to monetary awards.  

An effective date prior to October 7, 1997, for a grant of a 
20 percent rating for post-operative residuals of a duodenal 
ulcer is not warranted.  To this extent, the appeal is 
denied. 



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

